Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 1 of 13




Exhibit A-1
        Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 2 of 13



Gambling Disorder

Diagnostic Criteria                                                                 312.31(F63.0)

A. Persistent and recurrent problematic gambling behavior leading to clinically significant
   impairment or distress, as indicated by the individual exhibiting four (or more) of the
   following in the 12-month period:
       1. Needs to gamble with increasing amounts of money in order to achieve the desire
           excitement.
       2. Is restless or irritable when attempting to cut down or stop gambling.
       3. Has made repeated unsuccessful efforts to control, cut back, or stop gambling.
       4. Is often preoccupied with gambling (e.g., having persistent thoughts of reliving past
           gambling experiences, handicapping or planning the next venture, thinking of ways to
           get money with which to gamble).
       5. Often gambles when feeling distressed (e.g., helpless, guilty, anxious, depressed).
       6. After losing money gambling, often returns another day to get even (“chasing” one’s
           losses).
       7. Lies to conceal the extent of involvement with gambling.
       8. Has jeopardized or lost a significant relationship, job, or educational or career
           opportunity because of gambling.
       9. Relies on others to provide money to relieve desperate financial situations caused by
           gambling.
B. The gambling behavior is not better explained by a manic episode.
Specify if:
       Episdodic: Meeting diagnostic criteria at more than one time point, with symptoms
       subsiding between periods of gambling disorder for at least several months.
       Peristent: Experiencing continuous symptoms, to meet diagnostic criteria for multiple
       years.
Specify if:
       In early remission: After full criteria for gambling disorder were previously met, none
       of the criteria for gambling disorder have been met for at least 3 months but for less than
       12 months.
       In sustained remission: After full criteria for gambling disorder were previously met,
       none of the criteria for gambling disorder have been met during a period of 12 months or
       longer.
Specify current severity:
       Mild: 4-5 criteria met.
       Moderate: 6-7 criteria met.
       Severe: 8-9 criteria met.
Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 3 of 13




Exhibit A-2
      Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 4 of 13



Honorable Judge Colleen McMahon –

Judge McMahon

Thank you for taking the time to read and consider this letter. I look forward to
the opportunity to speak to you directly, in person, at my sentencing on April
5th.

I am in the current position I am in because of my own actions, my own
mistakes, my own stupidity. Ultimately, nobody twisted my arm or forced me
into the bad decisions that I made. Decisions to take short cuts, take
advantage of friendships and professional relationships and to risk everything
I had spent a lifetime building were, at the end of the day, the result of my own
decision-making.

I had it all, I had everything a person could ever want in life. A beautiful loyal
loving wife, four amazing kids instilled with great character and empathy for
others and the only job I ever really wanted, one I worked for nearly two
decades to earn, and income far beyond what I thought was possible. And
with all that, I literally threw it all away and in doing that to myself I
unfortunately hurt others as well. I and they have no one to blame but me as I
allowed my growing addiction to overrule wisdom and common sense and I
don't look to blame anyone other than myself.

I was actually building a real business and really buying and selling concert
tickets, over four thousand tickets to be exact, but at the same time I was
becoming enslaved by my desire and addiction to gamble. The result: I did
not use monies entrusted to me and my company to buy tickets when I told
people I would actually be buying tickets. I often used that money for
gambling.

You mentioned in court towards the start of the trial, I think during the Voir
Dire, that it seemed like every casino on the east coast was listed. Sadly I
think you were correct. I didn’t care where the casino was, as long as it had
cards, chips and a table. I had lost total control.

For me having the access to the type of money I had access to and the
number of people willing to give it to me was in and of itself a drug as much as
playing blackjack itself was. The craziest thing is that in 2016 I won a great
deal more than I lost playing black jack and still had nothing to show for it.


                                        1
      Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 5 of 13



At the height of my addiction, I was gambling everyday online and as often as
I could in casinos.

I am proud to say that with the help of going to The Algamus Rehab Center
and weekly GA meetings I have not gambled since June of 2018 and have
recently been asked to lead the Gamblers Anonymous Meetings I attend.

This has been the most difficult period of my life, and yet I am sure it has been
as difficult if not worse for those that I have hurt through my irrational
decisions. I am committed to right all of the wrongs no matter how long it
takes me, and doing so is the #1 priority for me beyond my kid’s health and
welfare. Welfare that I also jeopardized, through my selfish addictive
behavior.

I am blessed that if and when I can resume my broadcast career the salary I
would anticipate receiving should allow me to expedite repayments. As I am
sure you can appreciate, the longer I am away from working the harder it will
be to resume my career and the harder it will be for me to both repay those
who I owe restitution to but also to financially care for and provide for my
family.

Amazingly, I never thought I had a problem, and would vehemently argue with
those who thought I did, including my wife who begged me to stop. Despite
my wife’s protest and chiding it wasn’t until my 7-year-old son came home
from first grade one day shortly after I was arrested. The teacher had the kids
try to draw and write about their favorite places to visit. My beautiful son,
Anthony, wrote down that his favorite places to visit were Borgata, Atlantis
and The Hard Rock Casino in Florida. That was the first time I said to myself,
"Hey moron, you have a problem." I checked into Gamblers Rehab 48 hours
later.

It wasn’t until I went to Rehab though that the person looking back at me in
the mirror accepted that to be true. I used to be ashamed to say "Hello, My
Name is Craig and I’m a Compulsive Gambler." I now own it and am no longer
ashamed of being an addict. I am ashamed of my past actions though and
always will be.

I had taught myself how to bottle up all emotions more as a defense
mechanism than anything else and I suppose ironically that detachment
became my salvation, my paradise. When I gambled I felt that same feeling
and I wanted it to never end. Closing off the rest of the world and myopically

                                        2
      Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 6 of 13



detaching myself from all outside noise became a quest of mine. The more
successful and popular I became, the more I sought out those mentally safe
moments. Gambling was the only activity I have ever found that allows me to
feel that way.

I was never motivated by money itself. Money only provided me the chance
to sit at a black jack table alone and to escape. I only played alone, I typically
played very late at night or very early in the morning so there were fewer
people in the casino and less likely that someone might notice me and want to
watch me play. The more isolated I was the better I felt. The more money I
had the longer I could play and the longer I could play and the longer I felt
better.

When I go to prison, my kids and wife will suffer the most. They will be forced
to move based on economics alone, meaning my oldest son Sonny, who has
bravely fought Tourettes and been the poster child for the disorder all over the
country, will have to attend a new school for his senior year of high school,
and most likely in a new state; my second oldest son, Lucky, will be forced to
do the same for his four years of high school; and my little guy, Anthony will
grow up for whatever amount of time I’m incarcerated without a father.

My wife works her tail off as a self-employed small business owner and she
has not been able to take a salary in several months meaning that without any
financial support from me, simply, she will not be able to afford to live even in
the modest apartment she currently lives in and raise our kids in that home.

I’ve already lost my job in a very public way, been humiliated and ostracized
for my behavior. The reminder of my destructive behavior will continue to be
shoved into my face every time I walk out onto the streets of NY. I am forever
branded. I do however believe that I can and I will turn that into something
positive. Gambling addiction lacks a face, lacks a name, lacks someone in
the public eye who can speak from experience on losing everything and also
speak on the damage the addiction does to the innocent people associated
with or related to the addict. The quick and small disclaimer you hear and see
associated with gambling establishments, “If you have a gambling problem
call 1-800-Gambler,” is woefully inadequate.

The success I had and the popularity of my previous radio show affords me a
great opportunity to do lots of good. I’ve become a cautionary tale, and have
great credibility speaking publicly and privately towards that. The proliferation
of legalized gambling only means that there are going to be a lot more addicts

                                        3
      Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 7 of 13



in the months and years to come and society is not yet prepared to deal with
those ramifications. I will use my "public status" for some tangible good and
speak to groups and companies about the potential perils of gambling.

To that end I have already been in contact with the National Council On ‘
Gambling, The Founders of Responsible Gambling Week, leaders at
Gamblers Anonymous and I am working with several television producers to
host a show about gambling addiction and the insidious despair and
heartache it causes to hundreds of thousands of addicts and their loved ones
every day.

My actions were stupid and irresponsible and I don’t dispute that they need to
be punished, I would submit to you though, a long period of incarceration is
not needed as a deterrent for me to never again make such wildly stupid
decisions in the future. I am reminded of the seriousness of my actions and
the effect that they have had on the people I did business with and who
trusted me as well as the life changing emotional toll it has taken on my family
every minute of every day.

I have nothing to show for my deceit. I have nothing to show for my successful
career. I am bankrupt, I am on the verge of being homeless, I sold everything
I had to make sure that my kids and wife had enough to get through the
school year. I have the clothes on my back and whatever cash I have in my
pocket comes from selling off my belongings and from friends and family.

I have memories and my health and the love of my children who despite
everything that they have been through still love their father and believe that
one day I will make it all right again, make it all better.

I have a lot to live for, my kids more than anything. I’m also a fighter, and I will
fight till I have no breath left to repay those I owe money too, re-earn the trust
of those who no longer have it in me and the faith in those who have lost it in
me and above all to rehabilitate all the damage I have done not just to myself
but for my kids who wear the burden of having my last name.

I knew what I did was wrong. I had never broken a law or thought about
breaking the law in my life and now the decisions I made over a relatively
finite period of time will forever change the narrative of the rest of my life while
putting a dark cloud over my previous life.



                                         4
      Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 8 of 13



I don’t want to go to jail, I mean who does. There is so much more I can do
and want to do to make my community a better place, to let other compulsive
gamblers know that it’s ok to ask for help, to caution those who have yet to fall
prey to the dangers and perils of gambling that there are real consequences
when you mess up.

I can only ask you to consider and hope that you do consider giving me the
opportunity to serve as much of my punishment as possible in a non-
incarceratory fashion and take the leap of faith that I will make sure you never
regret such a decision.

I am a good person, who made some really bad decisions and I recognize that
those decisions hurt people.

In Leviticus it says “The exalted shall be humbled and the humbled shall be
exalted.” I have lived the first part of that passage to the fullest it could ever
be experienced and while I have no desire to be exalted, I do desire the
opportunity to make things right for those whom I have hurt.

I can’t swear to you that I will never again gamble, it would be disingenuous of
me to say that knowing and coming face to face with my addiction. I can,
however, make a solemn promise that I will never again be on this side of the
room in front of you.

I assure you, as you deliberate as to what is a fair punishment for my actions,
that the stupid and wrong decisions I made are a complete aberration of how I
have lived my life in every other circumstance, and is not the type of behavior
I will ever be involved in or with again.


I know you are a busy Judge and I truly appreciate your Honor taking the time
to read this letter and taking it under consideration. Deciding people’s fate
and their very freedom must be the single toughest part of your job. Every
case is different and I’m sure every defendant is different, I only hope that
when you review what my actual conduct was specific to the case and
consider my lifetime of conduct prior to the trial and committed behavior to get
well and make amends since my arrest and well before the trial, that you will
see in me a flawed person for sure but one who has taken every step possible
to show his remorse, to get help for what ailed and ails him and if given the
opportunity to restart my life sooner than later will never make you regret


                                         5
      Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 9 of 13



giving me that chance and taking the leap of faith that I am worthy of that
decision and make you proud that you did.

Thank you again for reading this letter and giving it the consideration you will.

Regards
                      i . - ------ --
                           Verified by PDFfiller
                                                ~

                      I                          I
                           03/21/2019 - _ _ J
                       ------                    I




                                                     6
Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 10 of 13




Exhibit A-3
      Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 11 of 13




  SPORTS RADIO
  66AM 7D7.9FM
  -NEW YORI<-

February 7, 2019

Dear Judge McMahon,

My name is Mark Chernoff and ince 1993.1 have been the Program Director ofWFA Radio (currently
Senior vice-President ProgrammingWFAN and Entercom Radio New York). I also serve as the format
Captain of Sports Programming forWFAN's parent company, Entercom Communications (previou ly
CBS Radio), overseeing dozens of sports station nationwide. It was in this role that in 2007 I first hired
Craig Carton to partner with Boomer Esiason to create the highly succe sful ··Boomer and Carton"
morning show. The program went on to achieve great uccess with Ii tener and pan or for over ten
( I 0) years until Craig's arrest in September 2017 re ulted in his re ignation.

In my over forty (40) years in the radio business I have worked with few personalitie as unique,
compelling and a gifted a Craig. Hi ability to entertain and engage an audience separates him from
most other radio performers, e pecially in a competitive era where standing out i more and more difficult
based on a plethora of media options.

Beside hi on-air gift and talent, Craig was al o a positive presence off the air and in the community
representingWFAN. For all these reasons if Craig was sentenced to probation or any other non-pri on
ba ed puni hment I would welcome the opportunity to discuss with him the chance to rejoinWFAN. I
would also, as I have already discussed with Craig, look forward to hO\ hi return could help educate our
audience on the dangerous allure of extreme gambling.

1 would be more than happy to discus in more detail the above, hould it be beneficial to you as you
deliberate on his sentence.




t:::!11
Sincerely,




Senior Vice-Pre ident ProgrammingWFAN and Entercom Radio New York
Format Captain Sports Programming Entercom Communications
Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 12 of 13




Exhibit A-4
             Case 1:17-cr-00680-CM Document 176-1 Filed 03/22/19 Page 13 of 13



February 13, 2019


To:    Honorable Judge Colleen McMahon
       c/o Gottlieb & Janey


Re:    Craig Carton


Mr. Carton worked for SportsGrid, Inc. as an Independent Contractor from March 2018 until
approximately one month before his trial started. Despite knowing the negative PR our company would
receive while waiting for his trial to commence, we decided to put Mr. Carton on our airwaves, as we
had known Craig to be a man doing meaningful charitable work as a trustworthy public figure, while
being genuinely kind and generous to those he interacted with.

We cannot speak to the charges levied against him that he was found guilty of. However, while he may
have used poor judgement with regard to matters before you, should the opportunity present itself for
Mr. Carton to get the help he needs and remain in the work force after sentencing, we would love the
opportunity to have him back on our airwaves, providing both he and his family with a stable income
and a path to rehabilitation.

Thank you for your time and consideration.


Sincerely,
Michael Cardano
Michael Cardano
PSO, VP Radio
SportsGrid, Inc.
